Case 0:20-cv-60192-AHS Document 200 Entered on FLSD Docket 09/18/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          Case No.: 0:20-60192-CIV-SINGHAL/VALLE

  SHANE VILLARINO, et al.,


          Plaintiffs,
  v.
  PACESETTER PERSONNEL SERVICE, INC., et al.,
           Defendants.
                                                         /
                        ORDER GRANTING JOINT MOTION TO EXTEND
                            SCHEDULING ORDER DEADLINES

          THIS CAUSE has come before the Court on the Parties’ Joint Motion to Extend

  Scheduling Order Deadlines by Ninety Days (DE [198]) (the “Motion”). Upon careful

  consideration of the Motion, it is hereby

          ORDERED AND ADJUDGED Motion to Extend Scheduling Order Deadlines (DE

  [198]) is GRANTED. The deadlines are extended as follows:

                            Event                             Deadline
       Parties disclose experts and exchange                  12/24/2020
       expert witness summaries or reports.

       Parties exchange rebuttal expert witness               01/08/2021
       summaries or reports.
       All discovery, including expert discovery, is          01/22/2021
       completed.
       Parties must have completed mediation and filed        12/25/2020
       a mediation report.




                                                 1
Case 0:20-cv-60192-AHS Document 200 Entered on FLSD Docket 09/18/2020 Page 2 of 2




     All pre-trial motions and Daubert motions           02/05/2021
     (which include motions to strike experts) are
     filed. This deadline includes all dispositive
     motions.
    Motions in limine are filed.                         04/16/2021




     Parties submit joint pre-trial stipulation in       05/19/2021
     accordance with Local Rule 16.1(e),
     proposed jury instructions and verdict
     form, or proposed findings of fact and
     conclusions of law, as applicable.

     Calendar Call.                                     June 4, 2021
     Trial Period.                                      June 7, 2021



        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 18th day of

  September 2020.




  Copies furnished counsel via CM/ECF




                                                 2
